Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Drawings
The replacement drawings are approved.
Response to Amendment
The claim amendments overcome the rejections under 35 USC 101. The amendments to the specification and the claims regarding the equations for the detection functions to determine the log-likelihood ratios overcome the rejection under 35 USC 112(a) since the applicant states on the record “it would be readily understood to one of ordinary skill in the art on how the equations for computing the log-likelihood ratios (LLRs) is obtained based on the teachings of Roudier (“Optimizing GNSS Navigation Data Message Decoding in Urban Environment”).” The said document is the same document over which the claims are rejected and represents prior art known at the time of filing the application; the applicant’s reliance on the prior art document to Roudier to support a showing that the originally filed equations would have been known to the artisan are evidence that such equations do not represent patentable subject matter. While the previous rejection under 35 USC 112(a) is overcome, the amendments have introduced new rejections under 35 USC 112(a). Additionally, the rejections under 35 USC 112(b) and 35 USC 103 are not overcome as being non-responsive and/or newly presented on the basis of the amendments.
Response to Arguments
Regarding the rejections under 35 USC 112(b), some previous issues were not addressed and some new issues are presented in light of the amendments. The previous rejection stated that several parameters are undefined in the equation of claim 3.  It is the claims that define the scope of the invention and the applicant’s reference to Roudier, which is not and cannot be incorporated by reference, or the specification to define claim limitations is improper and insufficient. The Supreme Court has recognized the importance in preventing limitations from a patent specification to enter the patent claims.  McCarty v. Lehigh Val. R. Co., 160 U.S. 110 (1895). The Supreme Court in McCarty explained that starting to limit claims by including elements not mentioned in the claims would create a slippery slope effect where it would be hard to know where to stop. Id. at 116. See also Winans v. Denmead, 56 U.S. 330, 343 (1853) (discussing how it is unnecessary for patent practitioners to add statements specifying that the claims extend "to the thing patented, however [varied] its form or proportions" because patent law interprets claims like so without these words).2010] 135).Regarding claim 6, it is not apparent how the rejection is overcome since neither the amendments nor the explanations address the issues of the rejection. Regarding claim 11, all of the issues set forth in the rejection are not addressed.
Regarding the prior art rejection, the applicant argues that the prior art to Roudier, while mentioning parameters related to the type of environment, purportedly fails to disclose the specific technique recited in claim 1 regarding the use of a vision sensor to obtain an image of the sky such that a ratio of a clear sky is used to determine a type of propagation environment which is used in the determination of channel attenuation.  As set forth below, the argument is not persuasive. The use of a vision sensor to determine a type of propagation environment by determining a ratio of sky is known in the art as evidenced by Attia et al described in the instant specification at [0061]. Additional prior art is shown to further exemplify the conventionality of image analysis of the sky in determining propagation states of GNSS signals.
Claim Objections
Claims 3 and 6-12 are objected to because of the following informalities:  the preamble of amended claim 1 is directed to a “system” while the dependent claims are directed to “the GNSS receiver.”  Each of the dependent claims should be corrected, at least,  by replacing “the GNSS receiver” with “the system.”  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0053], the applicant states with respect to equation (8), “Equation (6) can then be re-written as: “y(i) = x(i)achannel(i) + nl(i).”  This appears to be erroneous since it is not evident how equation (6) which is expressed by LLRAWGN(i) = 2y(i)/σnl” can be re-written as equation (8), i.e. “y(i) = x(i)achannel(i) + nl(i).” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification provides three alternately ways of detecting a type of propagation environment: using a vision sensor, using a non-GNSS signal associated with a database, and using a GNSS position and a database.  However, the specification only discloses these three as alternate manners of detecting a type of propagation environment and does not disclose using a combination of such. Thus, since the claims have been amended to incorporate the use of the vision sensor to determine a ratio of clear sky, dependent claims 6 and 7 which use alternate techniques for determining a type of propagation environment but which are claimed as being used in a combined manner is not supported by the specification as originally filed and thus represents new matter that is required to be cancelled.
Claims 1, 3, and 6-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowledge of a “masked zone” in order to determine a ratio of a clear sky, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The applicant is relying on the feature of the vision sensor to image the sky in order to ascertain information regarding the type of propagation environment on the basis of a ratio for patentability over the prior art. The information of the “masked zone” is required in order to determine the ratio of the clear sky that is used to determine a type of propagation environment as evidenced by the specification “(o)nce the clear sky and masked zone have been determined, the ratio of clear sky in the image is measured.”  No other portion of the specification describes how the ratio of the clear sky is capable of being determined. However, the claims are absent any information regarding the masked zone and what it encompasses.  Moreover, the specification is silent as to the manner of ascertaining such information with respect to the “masked zone.” As best understood, all of the teachings associated with such features are supposedly exemplified in a prior art publication to Attia et al (that is not incorporated therein and cannot be used to support essential material) and thus would appear to represent subject matter not invented by the applicant and thus not directed to limitations representative of patentable subject matter with respect to the instant application. Moreover, each of Chapter 5 of Marion Roudier PhD manuscript, “Analysis and Improvement of GNSS Navigation Message Demodulation Performance in Urban Environments”, Signal and Image Processing, INP Toulouse, 2015, and Attia et al., “Image analysis based real time detection of satellites reception state”, 13th  International IEEE annual conference on Intelligent Transportation Systems, Sep. 19-22, 2010, p 1651-1656 disclose prior art publications that can only be used to support non-essential material.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 set forth a process to determine a ratio of clear sky provided in the image. A ratio is a comparison of two values. The claim is indefinite since it is unclear what the metes and bounds of the ratio represent given that only a “clear sky” is described by the claims.
Claim 3 is indefinite since the algorithm uses a series of parameters that are undefined in the claims.  It is the claims that define the scope of the invention and the importing of limitations from the specification is not allowed. Additionally, it is unclear what the parameter “z is the direct signal component amplitude” refers to particularly since there is nothing in the scope of the claims that sets forth ascertaining any direct or NLOS components of signals or the determination of the amplitudes thereof.  Similarly, since there is nothing in the claimed device as ascertaining multipath components or the ascertaining of an average power thereof, the use of such information in the mathematical operation fails to clearly and distinctly define metes and bounds of the subject matter.  As such, the language of the claims remains indefinite for failing to particularly point out and distinctly claim the subject matter. 
In claim 6, the language “based on an identifier of a non-GNSS signal” lacks clarity since the metes and bounds of the language are not definitely set forth in the claim.  A “non-GNSS signal” supposedly encompasses every and all types of signals whether radio, optical, sonar, etc as the specification describes such in an open-ended manner, e.g. “and the like.” As such, the metes and bounds of the non-GNNS signal are undefined in the claim and lacks clarity with respect to its scope.
In claim 11, the language “based on a propagation channel state” fails to clearly and distinctly define the subject matter. It is unclear what the metes and bounds of the parameters  based on the “propagation channel state” encompasses or in what manner such is available or known since nothing in the claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Roudier et al (“Optimizing GNSS Navigation Data Message Decoding in Urban Environment”) in view of the Applicant’s Admission of Prior Art which includes the teachings of Attia et al (“Image Analysis Based Real Time Detection of Satellites Reception State”).
Roudier et al disclose a GNSS receiver configured to receive a GNSS signal from a satellite (Abstract, I. Introduction including (1) “usually achieved by computing Log Likelihood Ratios (LLRs) based on both observation samples and channel parameters,” (2) “an advanced processing algorithm in order to improve the receiver sensibility in urban channels” and (3) “integrate an advanced detection function adapted to an urban channel model, in order to improve the GNSS signals decoding performance in urban environments”, Conclusion including “a computationally efficient advanced processing algorithm that significantly improves the receiver sensibility in urban propagation channels”), said GNSS receiver comprising a channel decoder configured to decode information carried by the GNSS signal (Introduction including “the soft detection function at the GNSS decoder input has been derived according to different levels about the propagation channel fading behavior knowledge called Channel State Information (CSI), in urban environments”), wherein the GNSS receiver is further configured to: determine parameters relative to a statistical propagation channel model (Section IV, B including a set of parameters (MA, ΣA and MP) which depend on environmental conditions including the type of environment, the satellite elevation angle, the signal carrier band and the channel states), the statistical propagation channel model being a Prieto channel model or a Perez-Fontan channel model (Section IV, B, describing the Prieto Propagation Channel Model which is an evolution of the Perez Fontan model), compute a statistical channel attenuation from said statistical propagation channel model using the parameters (Section IV, B, c(t) in equation (28)), compute LLRs from a detection function adapted to the statistical propagation channel model  using the computed statistical channel attenuation (Section III, C, equations (18)/(19)), and use the said LLRs to feed the channel decoder (I. Introduction, “the channel decoders need to be fed by soft inputs that are sufficient statistics from the detection point of view . . . usually achieved by computing Log-Likelihood Ratios (LLRs) based on both observation samples and channel parameters”). While Roudier et al disclose the claimed processing on the basis of generated GNSS message signals propagating through a generated channel model using a simulator (SiGMeP), it is deemed that one of ordinary skill in the art would realize that a simulation is based on an assumed set of parameters and that when actually implementing in a real-world environment, that the GNSS signals would be generated by the GNSS satellites themselves.  Moreover, in a description of the propagation environment, one of ordinary skill in the art would know that the propagation channel estimation regarding a set of statistical parameters related to mean and standard deviation of the amplitude of the direct signal and the average multipath power with respect to the unblocked LOS signal, would need to be estimated, selected by a user or even retrieved, particularly in view of the teachings as to the manner in which environmental conditions affect the propagation channel regarding Roudier’s et al teachings of the type of environment (semi-urban, urban, deep urban . . .), the satellite elevation angle, the signal carrier band, and the channels states (see page 586, col 2) in order to produce meaningful results that match real world conditions under which the receiver is operating. The model classifies the received signal into two states (GOOD/BAD) according to the impact level of the propagation channel representative of the strength of shadowing/blockage effect on the received direct signal component.  
While Roudier et al describe the impact of the parameters on the propagation environment, Roudier et al do not specifically describe determining a ratio of clear sky provided in an image of the sky with a vision sensor in order to determine a type of propagation environment.
The applicant’s admission of prior art includes: (1) the conventionality of a Prieto channel model as a statistical propagation channel model, see e.g. the applicant’s response to the rejection under 35 USC 112(a) of the response 10/3/22, (2) the use of a detection function to determine LLRs via the function of Equation (2) in the specification and set forth in claim 3, see e.g. the applicant’s response to the rejection under 35 USC 112(a) of the response 10/3/22, (3) the conventionality of a vision sensor to determine a type of propagation environment out of a plurality of possible propagation environments, see e.g. [0061] of the instant specification.
Attia et al is part of the specification of the instant application and is directed to real time detection of satellite reception state. In constrained environment, such as urban areas, GNSS signals can be received directly, reflected or blocked by obstacles (building, vegetation, etc) and can lead to an error or a lack of positioning. This paper proposes to characterize the GNSS signals reception environment using image analysis (see e.g. Abstract). Thus, the inclusion of a vision sensor to determine a ratio of sky for the purpose of providing information as to the type of propagation environment is well-known in the art as shown by Attia et al, as disclosed by the applicant. It would have been obvious to one having ordinary skill in the art to modify Roudier et al by combining the use of a vision sensor to determine a ratio of sky therefrom in order to provide real time detection of the type of propagation environment as disclosed by Attia et al, which prior art is described in the instant specification to determine the type of propagation environment, see [0061]. 
The dependent claims are shown and/or are obvious implementations to the skilled artisan to ascertain a signal environment, e.g. indoor/outdoor, urban/rural etc, particularly in light of the teachings of Roudier et al for describing a type of environment for setting parameters of a propagation channel. Moreover, the applicant’s admission of prior art describes additional conventional claimed features, such as by Attia et al showing the conventionality of determining satellite elevations using a camera.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Each of Cohen et al (“Characterization of the Reception Environment of GNSS Signals Using Texture and Color Based Adaptive Segmentation”) and Cohen et al (“Quantification of GNSS Signals Accuracy: An Image Segmentation Method for Estimating the Percentage of Sky”) disclose the characterization of GNSS signals reception environment by estimating the percentage of visible sky (e.g. Abstract). The technique is used to extract the percentage of visible sky by means of the k-means algorithm. This information will allow the characterization of the environment of reception of GNSS signals. The goal of this paper is to benefit from new image processing developments in order to enhance satellite state reception and masking elements. The main idea is to detect the portion of visible sky. This, as well as the information concerning satellite position, which is known since we use a GNSS constellation, will allow us to place the satellites on the image in order to know the state of their signals. 
T’siobbel (20100176992) disclose the conventionality of the determining a propagation environment for GNSS signals using known position and a database as well as an image of the sky.
Nishi et al (20180196143) disclose a peripheral environment spatial information collection unit, e.g. an omni-directional imaging camera unit 12 that collects spatial information for a peripheral environment of an installation position of the satellite antenna and a signal correction unit that performs a determination process to determine whether a navigation satellite associated with the received satellite signal is in a directly viewable state or in a non-directly-viewable state from the installation position of the satellite antenna. The omnidirectional-imaging camera unit 12 captures images of the peripheral environment at the installation position of the satellite antenna 21, collects spatial information as image information, and supplies this spatial information to the visibility state determination unit 23. The visibility state determination unit 23 determines whether the satellite associated with the received satellite signal is in a directly viewable LOS state or in a non-directly-viewable NLOS state.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646